14‐1388(L) 
In re Nassau County Strip Search Cases 
 
 
 
                    UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
                          _________________________ 
                                         
                               August Term, 2014 
                                         
        (Submitted: December 23, 2014             Decided:  April 17, 2015) 
                                         
                      Docket Nos. 14‐1388(L); 14‐1437(XAP) 
                          _________________________ 
 
                        IN RE NASSAU COUNTY STRIP SEARCH CASES 
 
                                     GARDY AUGUSTIN, et al., 
 
                                                        Plaintiffs‐Appellees‐Cross‐Appellants, 
 
                                               ‐‐ v. ‐‐ 
 
                     NASSAU COUNTY SHERIFF’S DEPARTMENT, et al., 
 
                                                  Defendants‐Appellants‐Cross‐Appellees.                        
                                   _________________________ 
 
Before:                 

                           HALL, CHIN, and DRONEY, Circuit Judges. 

                                   _________________________ 
        




                                                   1 
 
      Appellants Nassau County and certain county officials seek a stay, 

pending appeal, of an April 11, 2014 district court judgment, without being 

required to post a bond or comply with other conditions.  Adopting and 

applying criteria to decide whether to waive the supersedeas bond requirement 

under Fed. R. Civ. P. 62(d), we GRANT Appellants’ motion. 

                          _________________________ 
                                          
     ROBERT LLOYD HERBST, NEW YORK, NEW YORK, for Plaintiff‐Appellee‐Cross‐
     Appellant 
      
     JONATHAN CLIFFORD MOORE, Beldock Levine & Hoffman LLP, New York, 
     New York, for Plaintiff‐Appellee‐Cross‐Appellant 
      
     JEFFREY G. SMITH, Wolf Haldenstein Adler Freeman & Herz LLP, New 
     York, New York, for Plaintiff‐Appellee‐Cross‐Appellant 
      
     MATTHEW D. BRINCKERHOFF, Emery Celli Brinckerhoff & Abady LLP, New 
     York, New York, for Plaintiff‐Appellee‐Cross‐Appellant 
      
     ROBERT F. VAN DER WAGG AND GERALD R. PODLESAK, Office of the Nassau 
     County Attorney, Mineola, New York, for Defendants‐Appellants‐Cross‐
     Appellees. 
                          _________________________ 
                                          
PER CURIAM: 

      For more than a decade, the parties in this matter have litigated in the 

United States District Court for the Eastern District of New York the 

constitutionality of Nassau County’s blanket policy of strip searching individuals 


                                         2 
 
arrested for misdemeanors or non‐criminal offenses.  The defendants, Nassau 

County municipal employees and entities (collectively, “Nassau County”), 

conceded liability, and the district court (Hurley, J.) entered summary judgment 

on that issue.  In 2012, however, the Supreme Court held in Florence v. Bd. of 

Chosen Freeholders, 132 S. Ct. 1510 (2012), that under certain circumstances, the 

Fourth Amendment does not prohibit such searches.  In light of that decision, 

Nassau County moved to vacate the summary judgment order and to dismiss 

the case.  The district court granted the motion as to the federal constitutional 

claim but denied the request as to the state constitutional claim and entered final 

judgment in favor of the plaintiffs.   

      After the parties filed cross‐appeals, the district court, pursuant to Fed. R. 

Civ. P. 62(d), granted in part Nassau County’s motion to stay enforcement of the 

judgment; the court imposed, however, a 180‐day deadline to deposit funds or to 

post a bond over Nassau County’s objections.  Nassau County has moved to stay 

the district court’s judgment pending appeal without being required to post a 

bond or comply with other conditions.  For the reasons that follow, we granted 

Nassau County’s motion by order dated December 23, 2014. 




                                          3 
 
                                   BACKGROUND 

A.    Concession of Liability and Judgment 

      In 1999, the plaintiffs brought three separate actions, later consolidated, 

alleging they had been arrested on misdemeanor charges and were strip 

searched, without individualized suspicion, in violation of their federal and state 

constitutional rights.  Nassau County conceded liability “for all purposes” in 

light of our holding in Shain v. Ellison, 273 F.3d 56 (2d Cir. 2001), that the strip 

search policy violated the Fourth Amendment.  After the district court denied 

multiple motions for class certification, Nassau County entered into a settlement 

agreement with the ten named plaintiffs, who expressly retained the right to 

appeal the denial of certification on behalf of the putative class.  On appeal, we 

instructed the district court to certify a class as to liability and to consider 

whether to certify a class as to damages.  In re Nassau Cnty. Strip Search Cases, 461 

F.3d 219, 230‐31 (2d Cir. 2006).  The district court certified both classes, granted 

summary judgment on liability in favor of the plaintiffs in light of Nassau 

County’s concession, and held a bench trial on damages. 

      In 2012, before the district court entered final judgment, Nassau County 

moved to vacate the summary judgment order and to dismiss the action based 



                                            4 
 
on the Supreme Court’s decision in Florence, 132 S. Ct. at 1513 (holding that 

“every detainee who will be admitted to the general population [of a jail] may be 

required to undergo a close visual inspection while undressed”).  The district 

court granted the motion as to the federal claim, holding that Florence constituted 

an intervening change in controlling law.  As to the state law claim, however, the 

district court determined that Florence did not warrant vacatur of Nassau 

County’s concession of liability.  The district court entered final judgment, 

awarding $11.5 million to the class on the state claim, and directed Nassau 

County to deposit the funds with the court within 30 days.  The parties filed 

cross‐appeals from that judgment, which are currently pending.   

B.    Rule 62(d) Motion 

      Nassau County then moved in the district court, pursuant to Rule 62(d), to 

stay enforcement of the judgment pending appeal without requiring a bond.  At 

a May 2014 hearing, the district court engaged in two analyses.  First, the district 

court found that Nassau County had satisfied the traditional stay factors under 

Hilton v. Braunskill, 481 U.S. 770 (1987); see Fed. R. App. P. 8(a).  Second, the 

district court explained that its concern was not whether the plaintiffs would 

ultimately be paid if they prevailed on appeal (because Nassau County had 



                                           5 
 
ample resources), but whether they would be paid in a timely fashion.  The 

district court ruled that Nassau County’s obligation to deposit the funds with the 

court would be stayed for 180 days, or indefinitely, if Nassau County posted a 

bond within that period.  The district court also held that no funds would be 

disbursed to the class members unless and until the plaintiffs prevailed on 

appeal. 

                                  DISCUSSION 

      The parties have filed their main briefs.  Nassau County now moves “for a 

continuation of the temporary stay but without the depositing of monies or the 

posting of a bond or the requirement of any condition while the appeal to this 

Court is pending.”  Nassau County argues, inter alia, that pursuant to the district 

court’s order, the plaintiffs “must wait anyway” to recover until the conclusion 

of the appeals process, and that it is essentially guaranteed that Nassau County, a 

government entity, will pay the judgment if the plaintiffs prevail.  On December 

23, 2014, we issued an order granting Nassau County’s motion to stay 

enforcement of the district court’s judgment, without the posting of a bond or 

other condition, noting that an opinion would follow in due course. 




                                         6 
 
      Rule 62(d) provides that an appellant is entitled to a stay pending appeal 

by posting a supersedeas bond.  Fed. R. Civ. P. 62(d).   The purpose of the rule is 

to ensure “that the prevailing party will recover in full, if the decision should be 

affirmed, while protecting the other side against the risk that payment cannot be 

recouped if the decision should be reversed.”  Cleveland Hair Clinic, Inc. v. Puig, 

104 F.3d 123, 125 (7th Cir. 1997).  A district court therefore may, in its discretion, 

waive the bond requirement “if the appellant provides an acceptable alternative 

means of securing the judgment.”  FDIC v. Ann‐High Assocs., No. 97‐6095, 1997 

WL 1877195, at *1 (2d Cir. Dec. 2, 1997) (per curiam); see Olympia Equip. Leasing 

Co. v. Western Union Tel. Co., 786 F.2d 794, 796 (7th Cir. 1986) (“[A]n inflexible 

requirement of a bond would be inappropriate . . . where the defendant’s ability 

to pay the judgment is so plain that the cost of the bond would be a waste of 

money.”).   

      This Court has not announced, in a reported decision, what factors a 

district court may consider in determining whether to waive the supersedeas 

bond requirement under Rule 62(d).  The Seventh Circuit, however, has 

enumerated several criteria, which we now adopt as non‐exclusive factors that a 

district court may consider: 



                                           7 
 
       (1)  the  complexity  of  the  collection  process;  (2)  the  amount  of  time 
       required to obtain a judgment after it is affirmed on appeal; (3) the 
       degree of confidence that the district court has in the availability of 
       funds  to  pay  the  judgment;  (4)  whether  the  defendant’s  ability  to 
       pay  the  judgment  is  so  plain  that  the  cost  of  a  bond  would  be  a 
       waste  of  money;  and  (5)  whether  the  defendant  is  in  such  a 
       precarious  financial  situation  that  the  requirement  to  post  a  bond 
       would place other creditors of the defendant in an insecure position.  
        
Dillon v. Chicago, 866 F.2d 902, 904‐05 (7th Cir. 1988) (internal quotation marks 

and citations omitted).  These criteria, in contrast to the traditional stay factors, 

more directly address the primary purpose of Rule 62(d): to ensure recovery for a 

party who ultimately prevails on appeal, and to protect the judgment debtor 

from the risk of losing the money if the decision is reversed. Cf. Acevedo‐Garcia v. 

Vera‐Monroig, 296 F.3d 13, 17 (1 st Cir. 2002). (per curiam) (“Courts have held that 

no bond is required if: (1) the defendant’s ability to pay is so plain that the 

posting of a bond would be a waste of money; or (2) the bond would put the 

defendant’s other creditors in undue jeopardy.”).  

      Here, as did the appellant in Dillon, Nassau County has demonstrated the 

existence of appropriated funds, “available for the purpose of paying judgments 

without substantial delay or other difficulty.”  Id. at 905.  The plaintiffs offer no 

evidence to the contrary.  They argue only that the Nassau County Legislature 

had not, at the outset of briefing, passed an ordinance or bond resolution to 


                                            8 
 
provide for immediate payment.  Nassau County reports that the ordinance has 

since been adopted and that final approval is a “formality.”  Applying the Dillon 

factors to these facts, there is no practical reason to require Nassau County to 

post a bond or deposit funds in order to secure a Rule 62(d) stay pending appeal. 

      Accordingly, IT IS ORDERED that the judgment, including the order for 

payment of fees and costs, is stayed without bond or other condition pending 

appeal. 




                                         9